Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 18 objected to because of the following informalities:  
As to Claim 1, the instant claim appears to have typographical error at line 12, “plan” should read “plane”. 
As to Claim 18, the instant claim appears to have typographical error at line 8, “plan” should read “plane”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1- 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 11,237,181 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they seek to encompass the same invention (i.e. a conveying system configured to convey containers supports intended to support containers containing samples of a biological liquid, a support guide element, a carriage guide element and a self-propelled conveying carriage as claimed).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7, 10 - 13, 15 - 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, the instant claim recites the limitation “the first guide track” at lines 2 - 3, 5 and "the first support guide element" in line 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Regarding Claim 10, the instant claim recites the limitation "the first support guide element" in lines 3 - 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Regarding Claim 11, the instant claim recites the limitation “the first guide track” at line 3 and "the first support guide element" in lines 3 - 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Regarding Claim 12, the instant claim recites the limitation "the first support guide element" in line 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Regarding Claim 13, the instant claim recites the limitation "the first support guide element" in lines 3 - 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Regarding Claim 15, the instant claim recites the limitation “the first guide track” at lines 3 - 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Regarding Claim 16, the instant claim recites the limitation "the first support guide element" and “the second support guide element” in lines 3 - 4.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.
Regarding claim 17, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 17, the instant claim recites the limitation “the first guide track” at line 3.  There is insufficient antecedent basis for this limitation resulting in unclear scope of the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 - 14, 16 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0162247 A1 to Tokieda et al. (hereinafter “Tokieda”) in view of U.S. Patent Application Publication No. 2011/0009238 A1 to Baba (hereinafter “Baba”).

Regarding Claim 1, Tokieda teaches a conveying system (see abstract, see Fig. 1) configured to convey containers supports (see paragraphs [0045], [0053] describing a sample rack which contains sample vessels such as test tubes, hence the sample rack that contains vessels/test tubes can be considered as the claimed “containers supports”) intended to support containers (sample vessels) containing samples of a biological liquid (see paragraph [0004]), the conveying system (Fig. 1, abstract) including at least: 
a support guide element defining a guide track (see any one of the guide that supports the rack loading/unloading standby section 301 and the bucket 361 comprising slot 367 in which the sample vessels are transported/conveyed and hence defines the track of the sample vessels/containers support, see Figs. 11 – 14 and paragraphs [0086] - [0090], see also annotated figure below), the support guide element (guide that supports 301, 361) being configured to receive a containers support (see Fig. 11 showing sample vessels being received in the buffer region 301) and guide said containers support in translation along the guide track (see movement of containers supports/sample vessels from the right side (rack loading/unloading standby section 301) as shown at Fig. 12 to a left side (bucket 361) as shown at Fig. 13 and described at paragraphs [0087] – [0090]), the support guide element including a first bottom surface (bottom surface portion of 301, 361 can be considered as the claimed “first bottom surface), 
a carriage guide element (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11 hence reading on the claimed carriage guide element defining a conveying track in which the carriage/x-mover is moved) extending along the support guide element (see arrangement at Fig. 11) and defining a conveying track (see annotated “carriage guide element (conveying track)” in figure below, note that the track where x-mover 362 is installed and guided as shown at Fig. 11 defines the track that the x-mover moves along hence it defines the conveying track hence reading on the invention as claimed), the carriage guide element including a second bottom surface (see bottom portion of track where the x-mover 362 is installed, thus reading on the claimed “second bottom surface”), the carriage guide element and the support guide element extending side by side (see arrangement at Fig. 11 and/or annotated figure below showing the support guide element and the carriage guide element arranged close together (i.e. side by side) as claimed), the first bottom surface and the second bottom surface extending in a common horizontal plane (see arrangement at Fig. 11, note that a plane that passes at the bottom portion of both the support guide element and the carriage guide element can be considered as the claimed “common horizontal plane”, even if Tokieda may be construed as not explicitly teaching the containers support track and the conveying track extending side by side in a common horizontal plane, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the containers support track and the conveying track in a common horizontal plane, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950));
- a propelled conveying carriage (see X-mover 362, Figs. 11 – 14, see paragraphs [0086], [0088]) configured to be received on the carriage guide element (see the x-mover 362 being received on the carriage guide element as shown in the annotated figure below, see also Fig.12) and configured to be guided by the carriage guide element during displacements of the propelled conveying carriage along the conveying track (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11, see also annotated figure below as well as movement of the x-mover 362 at Figs. 12 - 14), the propelled conveying carriage (362) comprising a drive element (carriage 363 can be considered as the drive element, see paragraphs [0086] – [0088] and Fig. 11) movably mounted between at least a drive position (vertical position where the carriage 363 engages with the sample vessel as shown in Fig. 12) in which the drive element (363) is configured to transmit a drive movement to the containers support (see Figs. 12 – 13 showing engagement of the drive element 363 with the containers support and causing movement of the containers support from the 301 to 361, see also paragraphs [0087] – [0090]) received on the support guide element (301) and located alongside the propelled conveying carriage (see close arrangement of the drive element 363 and the carriage 362 and which are also arranged together and in cooperation with each other hence reading on the invention as claimed), and a release position (see released position at Fig. 11) in which the drive element (363) is configured to release the containers support (see disengaged arrangement of the drive element 363 and the container support at Fig. 11), the propelled conveying carriage (362) being configured to displace the containers support in translation along the guide track (301 and/or 361) when the drive element (363) is in the drive position (see Figs. 12 – 13) and the propelled conveying carriage (362) is displaced along the conveying track (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11, see also annotated figure below).    
Even though Tokieda teaches a propelled conveying carriage 362 that is propelled using three different motors for moving in the x-y-z direction as described above and at paragraph [0088], Tokieda does not explicitly teach a “self-propelled” conveying carriage.  
Baba, in the field of self-propelled vehicle for conveyance, teaches a self-propelled conveying carriage (see abstract, see paragraphs [0002], [0051] and Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the self-propelled vehicle of Baba into Tokieda in order to use a carriage in a self-propelled manner which enhances efficiency of the conveyance system. 

Regarding Claim 2, Tokieda teaches wherein the drive element (363) is pivotally mounted about a pivot axis (see vertically movable carriage 363 configured to move from position as seen at Fig. 11 to a vertical position as seen at Fig. 12 thus having a pivot axis as claimed).  

Regarding Claim 3, Tokieda teaches wherein the drive element (363) includes two drive branches (“drive branches” can be considered as the left and right side surface walls of the element 363 at Fig. 12 where the left and right side walls of the element 363 engage the containers support) spaced from each other and configured to cooperate with the containers support when the drive element (363) is in the drive position (see Figs. 12 – 13).  

Regarding Claim 4, Tokieda in view of Baba as modified above teaches the self-propelled conveying carriage (self-propelled vehicle 1, Fig. 2, see paragraph [0051] of Baba) includes at least one drive-wheel (driving wheels 6, 7, Fig. 2 of Baba), and at least one rotational drive mechanism (drive motors 12, Fig. 2, see paragraph [0052] of Baba) configured to drive the at least one drive wheel (see paragraphs [0051] – [0052] of Baba) in rotation.  

Regarding Claim 5, Tokieda teaches a carriage guide element defining the conveying track (see guiding element at Figs. 11 – 14 where 362 is moved along the x-direction which defines the conveying track, see also annotated figure above and/or guide means 2, Fig. 2 and paragraph [0051] of Baba), the carriage guide element being configured to receive and guide the self-propelled conveying carriage (362) during the displacements of the self-propelled conveying carriage (362) along the conveying track (see horizontal displacement of 362 from 301 as seen at Fig. 12 to 361 as seen at Fig. 13).  

Regarding Claim 6, Tokieda in view of Baba as modified above teaches wherein the self-propelled conveying carriage (362 of Tokieda and/or 1, Fig. 1 of Baba) includes guide rollers (wheels 6, 7 of Baba) configured to cooperate with the carriage guide element (guide means 2 of Baba) during the displacements of the self-propelled conveying carriage (1 of Baba) along the conveying track (2 of Baba).  

Regarding Claim 7, Tokieda as modified above teaches at least one sampling or transfer area (buffer 302, Figs. 5, 11 and paragraphs [0067] – [0069]) disposed along the guide track (see arrangement at Figs. 5 and 11 showing guide track 301 and/or 361) and outside the guide track (see Fig. 5 showing buffer 302 being outside of the guide track 301 and/or 361), and wherein the self-propelled conveying carriage (362) is configured to displace the containers support (see arrangement at Figs. 11 - 14), received on the support guide element (301 and/or 361 Figs. 11 - 13), into the at least one sampling or transfer area (302, Fig. 14) so as to release the guide track (see arrangement at Fig. 14 showing the guide tracks 301 and/or 361 being released).  
Regarding Claim 8, Tokieda as modified above teaches wherein the at least one sampling or transfer area (302) includes a sampling location arranged to receive and store at least temporarily the containers support (see 302, Fig. 5 and paragraph [0069] describing the buffer 302 in which a sample rack can be made to stand by temporarily).  

Regarding Claim 9, Tokieda as modified above teaches wherein the self-propelled conveying carriage (362) includes a carriage body (body of 362 that support carriage/drive element 363 as seen at Fig. 12) and a support element (support element can be considered as the connection region illustrated as circular element on the body of 362 between the body 362 and the drive element 363 as seen for instance at Fig. 12) on which the drive element (363) is movably mounted, the support element (circular element that connects 363 to 362) being mounted movable in translation relative to the carriage body (362) according to a direction of displacement transverse to the conveying track and between at least a conveying position and a clearance position (see arrangement at Figs. 11 and 12 showing clearance position and conveying position respectively, note that the circular connection region (i.e. support element) moves in order to move the drive element 363).  

Regarding Claim 10, Tokieda as modified above teaches wherein the support element includes a pushing surface (pushing surface of the support element can be considered as the surface at the circular region that is abutting the drive element 363 as seen at Fig. 12) configured to exert a pushing force against the containers support (see paragraph [0088] describing the carriage/drive element 363 being moved by the Z-driving motor to move the carriage/drive element 363 upwards, hence reading on the invention as claimed) when the containers support is received on the support guide element (301 and/or 361) and the support element is displaced toward the clearance position (see Fig. 11 where the carriage/drive element as well as the support element being in clearance position).  

Regarding Claim 11, Tokieda as modified above teaches a loading area (see loading/unloading standby position 304 and/or one-rack loader/unloader 320, Fig. 5, see paragraph [0067]) intended to store the containers support and comprising a loading device (rack conveyance section 310 and rack moving mechanism 360, see paragraphs [0067], [0086) arranged to load the containers support in the guide track defined by the support guide element (see arrangement at Figs. 5 and 11), and an unloading area (see loading/unloading standby position 304 and/or one-rack loader/unloader 320, Fig. 5) in which the containers support is intended to be unloaded.  

Regarding Claim 12, Tokieda as modified above teaches an identification code reading device (see ID reader 321, Fig. 5, see paragraphs [0067], [0118]) configured to optically read identification codes borne by containers supported by the containers support when the containers support is received on the support guide element (see paragraph [0118] describing ID reader 321 provided to read the sample rack that has been loaded from the one-rack loader/unloader 320).  

Regarding Claim 13, Tokieda as modified above teaches a rotational drive module (sample vessel rotating unit 107, Fig. 3, see paragraph [0052]) configured to drive containers (sample vessels) supported by the containers support in rotation when the containers support is received on the support guide element (see arrangement at Fig. 3, note that the rack moving mechanism that is used throughout the invention can be a belt system or carriage system as indicated at paragraph [0097] therefore the support guide element exists throughout the conveyance system), so as to enable the reading of the identification codes borne by said containers by the identification code reading device (see paragraph [0053]).
Regarding claim 14, Tokieda as modified above teaches a control unit configured to remotely communicate with the self-propelled conveying carriage (see paragraph [0119] describing system control unit that manages load information and the number of samples and analytical items to undergo processing in each functional module, thus providing communication with the carriage). 

Regarding Claim 16, as best understood, Tokieda as modified above teaches a transfer device (see for instance motor 364, Fig. 11, see paragraph [0088] that can be considered as the claimed transfer device) configured to transfer a containers support from the first support guide element into the second support guide element, and vice versa (see movement of the containers support at Figs. 11 - 14).

Regarding Claim 17, Tokieda as modified above teaches an automatic analysis system (see Fig. 1) for in vitro diagnosis (see analysis through test tubes/sample racks as described at paragraphs [0002], [0004], [0053]), comprising a conveying system (see Fig. 1 and abstract) according to claim 1 (see rejection of claim 1), and at least one samples processing station, such as an analysis and/or measurement station (see paragraphs [0110] – [0112] describing sample racks transferred to the functional module 400 for further analysis)), disposed along the first guide track (see arrangement at Figs. 1, 5 and 11, note that the rack moving mechanism of the invention can be a mechanism such as the carriage as described at paragraph [0097]).  

Regarding Claim 18, Tokieda teaches a conveying system (see abstract, see Fig. 1) configured to convey containers supports (see paragraphs [0045], [0053] describing a sample rack which contains sample vessels such as test tubes, hence the sample rack that contains vessels/test tubes can be considered as the claimed “containers supports”) intended to support containers (sample vessels) containing samples of a biological liquid (see paragraph [0004]), the conveying system (Fig. 1, abstract) including at least: 
a containers support track (see any one of the guide that supports the rack loading/unloading standby section 301 and the bucket 361 comprising slot 367 in which the sample vessels are transported/conveyed and hence defines the track of the sample vessels/containers support, see Figs. 11 – 14 and paragraphs [0086] - [0090], hence the guide that supports 301, 361 is considered as the claimed containers support track, see also annotated figure below) which is configured to receive a containers support (see Fig. 11 showing sample vessels being received in the buffer region 301) and along which said containers support is displaceable (see movement of containers supports/sample vessels from the right side (rack loading/unloading standby section 301) as shown at Fig. 12 to a left side (bucket 361) as shown at Fig. 13 and described at paragraphs [0087] – [0090]),  
a carriage guide element (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11 hence reading on the claimed carriage guide element defining a conveying track in which the carriage/x-mover is moved) extending along the containers support track (see arrangement at Fig. 11) and defining a conveying track (see annotated “carriage guide element (conveying track)” in figure below, note that the track where x-mover 362 is installed and guided as shown at Fig. 11 defines the track that the x-mover moves along hence it defines the conveying track hence reading on the invention as claimed), the containers support track and the conveying track extending side by side (see arrangement at Fig. 11 and/or annotated figure below showing the containers support track and the conveying track arranged close together (i.e. side by side) as claimed) in a common horizontal plane (see arrangement at Fig. 11, note that a plane that passes through portions of both the containers support track and the conveying track can be reasonably considered as the claimed common horizontal plane, even if Tokieda may be construed as not explicitly teaching the containers support track and the conveying track extending side by side in a common horizontal plane, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the containers support track and the conveying track in a common horizontal plane, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950));
- a propelled conveying carriage (see X-mover 362, Figs. 11 – 14, see paragraphs [0086], [0088]) configured to be received on the carriage guide element (see the x-mover 362 being received on the carriage guide element as shown in the annotated figure below, see also Fig.12) and configured to be guided by the carriage guide element during displacements of the propelled conveying carriage along the conveying track (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11, see also annotated figure below as well as movement of the x-mover 362 at Figs. 12 - 14), the propelled conveying carriage (362) comprising a drive element (carriage 363 can be considered as the drive element, see paragraphs [0086] – [0088] and Fig. 11) movably mounted between at least a drive position (vertical position where the carriage 363 engages with the sample vessel as shown in Fig. 12) in which the drive element (363) is configured to transmit a drive movement to the containers support (see Figs. 12 – 13 showing engagement of the drive element 363 with the containers support and causing movement of the containers support from the 301 to 361, see also paragraphs [0087] – [0090]) received in the containers support track (301) and located alongside the propelled conveying carriage (see close arrangement of the drive element 363 and the carriage 362 and which are also arranged together and in cooperation with each other hence reading on the invention as claimed), and a release position (see released position at Fig. 11) in which the drive element (363) is configured to release the containers support (see disengaged arrangement of the drive element 363 and the container support at Fig. 11), the propelled conveying carriage (362) being configured to displace the containers support in translation along the containers support track (301 and/or 361) when the drive element (363) is in the drive position (see Figs. 12 – 13) and the propelled conveying carriage (362) is displaced along the conveying track (see track where x-mover 362 is installed and guided in the x direction as shown at Fig. 11, see also annotated figure below).    
Even though Tokieda teaches a propelled conveying carriage 362 that is propelled using three different motors for moving in the x-y-z direction as described above and at paragraph [0088], Tokieda does not explicitly teach a “self-propelled” conveying carriage.  
Baba, in the field of self-propelled vehicle for conveyance, teaches a self-propelled conveying carriage (see abstract, see paragraphs [0002], [0051] and Fig. 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the self-propelled vehicle of Baba into Tokieda in order to use a carriage in a self-propelled manner which enhances efficiency of the conveyance system.

    PNG
    media_image1.png
    970
    854
    media_image1.png
    Greyscale


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tokieda in view of Baba and further in view of U.S. Patent Application Publication No. 2004/0134750 A1 to Luoma, II (hereinafter “Luoma”).

Regarding Claim 15, Tokieda in view of Baba as modified above teaches the claimed invention except for a storage rotor with a substantially vertical axis of rotation, the storage rotor including a plurality of storage housings each configured to receive a containers support coming from the guide track.  Note that Tokieda utilizes functional module using pipetting however is silent about the system comprising a storage rotor.
Luoma, in the field of assay testing diagnostic analyzer, teaches a storage rotor (carousel 168, Fig. 7, see paragraph [0079]) with a substantially vertical axis of rotation, the storage rotor (168) including a plurality of storage housings each configured to receive a containers support coming from the guide track (see paragraph [0079], Figs. 7, 10 and paragraph [0079] describing “The carousel 168 of the preferred embodiment has one or more platforms 174 that form bays in which the reagent carriers 128 are received, as shown in FIG. 10”).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a storage rotor of Luoma into Tokieda in view of Baba in order to allow the rotation of the samples about an axis to position samples in a location in which they can be efficiently accessed when needed by pipetter for instance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following references:
Werder et al. (U.S. 4,113,436) teaches an automatic analysis apparatus arranged along a path in which a specimen to be analyzed ins moved in a container carrier.
Itoh (U.S. 2005/0265896 A1) teaches a sample conveying system having a mobile unit with a first and s3econd conveying paths.
Mizzer et al. (U.S. 7,338,803 B2) teaches method for increasing capacity in an automatic clinical analyzer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on 5712722457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2855